Case 2:19-cv-00190-PLM-MV ECF No. 29, PageID.412 Filed 11/16/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF MICHIGAN


ANDREW LONGUSKI,

      Plaintiff,                      NO. 2:19-190

v                                     HON. PAUL L. MALONEY

RYAN AKERS and GARY DEMERS,           MAG. MAARTEN VERMAAT

      Defendants.


Julie A. Gafkay (P53680)              John G. Fedynsky (P65232)
Gafkay Law, PLC                       Joseph T. Froelich (P71887)
Attorney for Plaintiff                Assistant Attorneys General
175 S. Main Street                    Attorneys for Defendant Akers
Frankenmuth, MI 48734                 Michigan Dept. of Attorney General
(989) 652-9240                        State Operations Division
jgafkay@gafkaylaw.com                 P.O. Box 30754
                                      Lansing, MI 489909
                                      (517) 335-7573
                                      fedynskyj@michigan.gov
                                      froeichj1@michigan.gov

                                      James T. Farrell (P35400)
                                      Assistant Attorney General
                                      Attorney for Defendant Demers
                                      Michigan Dept. of Attorney General
                                      MDOC Division
                                      P.O. Box 30217
                                      Lansing, MI 48909
                                      (517) 335-3055
                                      farrellj@michigan.gov

                                                                       /

    D/SGT GARY DEMERS’ MOTION FOR DISMISSAL AND FOR
    SUMMARY JUDGMENT BASED ON QUALIFIED IMMUNITY
Case 2:19-cv-00190-PLM-MV ECF No. 29, PageID.413 Filed 11/16/20 Page 2 of 2




      Michigan State Police D/Sgt. Gary Demers (pronounced ‘DeMars’), defendant

herein, by Dana Nessel, Attorney General for the State of Michigan, and James T.

Farrell, Assistant Attorney General, moves under FRCivP 56 for summary

judgment based on the merits and under the doctrine of qualified immunity.

     The undersigned has had an email exchange with plaintiff’s counsel seeking

concurrence in the relief sought in this Motion. Ms. Gafkay would not consent to

dismiss D/Sgt. Demers from the case.

     WHEREFORE, D/Sgt. Demers respectfully requests that this Motion be

granted, and that the Court dismiss him from this case.

                                             Respectfully submitted,

                                             DANA NESSEL
                                             Attorney General

                                             /s/ James T. Farrell
                                             James T. Farrell (P35400)
                                             Assistant Attorney General
                                             Attorney for Defendant Demers
                                             MDOC Division
                                             P.O. Box 30217
                                             Lansing, MI 48909
                                             517.335.3055
Dated: November 16, 2020                     farrellj@michigan.gov


                          CERTIFICATE OF SERVICE

       I hereby certify that on November 16, 2020, I electronically filed the
foregoing paper with the Clerk of the Court using the ECF system which will send
notification of such. I also mailed the foregoing paper via US Mail to all non-ECF
participants.

                                             /s/ Terri J. Davis
                                             Terri J. Davis, Legal Secretary
                                             Michigan Dept. of Attorney General
                                             MDOC Division
